[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON THIRD PARTY DEFENDANT'S MOTION TO STRIKE COUNTS ONE, TWO AND THREE OF THIRD PARTY COMPLAINT
This is an action for personal injuries arising from an auto accident. Third party plaintiff, Defendant Farrugio [Farruggio] Express, Inc., filed a third party complaint in three counts dated January 22, 1992 alleging negligence on the part of plaintiff's decedent and claiming indemnification. The third party defendant moves to strike these three counts on the ground that no independent legal relationship has been CT Page 5904 alleged between the parties as required by Atkinson v. Berloni, 23 Conn. App. 325 (1990).
Since no independent legal relationship has been alleged and third party defendant is already a party, and subject to the apportionment of damages as required by applicable statutes, Motion to Strike is granted.
Wagner, J.